Case 4:17-cv-00606-TCK-JFJ Document 245 Filed in USDC ND/OK on 10/30/18 Page 1 of 5




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

   CARLY GRAFF, et al.                          )
                                                )
          Plaintiffs,                           )
                                                )
   v.                                           )       Case No. 4:17-CV-606-TCK-JFJ
                                                )
   ABERDEEN ENTERPRIZES II, INC.,               )
   et al.                                       )
                                                )
          Defendants.                           )

         TULSA COUNTY DEFENDANTS’ BRIEF IN OPPOSITION TO PLAINTIFFS’
        MOTION TO FILE A CONSOLIDATED BRIEF AND TO EXTEND PAGE LIMIT

          Defendants, Tulsa County Sheriff, Vic Regalado, in his individual and official capacities,

   Tulsa County Court Clerk, Don Newberry, in his individual and official capacities, Tulsa County

   Court Cost Administrator, Darlene Bailey,1 in her individual and official capacities, and the

   Board of County Commissioners of the County of Tulsa (collectively, “Tulsa County

   Defendants”), respectfully submit this Brief in Opposition to Plaintiffs’ Motion to File a

   Consolidated Brief Opposing Defendants’ Motions to Dismiss and to Extend the Page Limit

   (“Motion”) (Doc. #244). Tulsa County Defendants anticipate that their co-defendants will file

   timely, separate briefs in opposition to the Motion as permitted by Federal and Local Rules.

          Plaintiffs have sued numerous counties and county officials in both their official and

   individual capacities alleging that all defendants act in the same manner to deprive Plaintiffs of

   their federally-protected rights regarding criminal court costs. See Second Amended Complaint

   (Doc. #212). Every defendant has moved to dismiss Plaintiffs’ claims. See Motions to Dismiss

   (Docs. #215, 226-28, 230-39).



   1
    The Tulsa County Cost Administrator is an employee (deputy) of the Tulsa County Court Clerk.
   See Jones v. Hacker, 2015 WL 1279352, at *1 (E.D. Okla. March 20, 2015).

                                                    1
Case 4:17-cv-00606-TCK-JFJ Document 245 Filed in USDC ND/OK on 10/30/18 Page 2 of 5




          There are four (4) briefs filed on behalf of the named counties, one each by Tulsa County,

   Rogers County, Oklahoma County and the Fifty Sheriffs in their official capacities (each 25

   pages long, or thereabouts).2 Because each movant is a county and each county is alleged to

   have committed virtually identical transgressions, not surprisingly, and as acknowledged by the

   Plaintiffs in their Motion, each of these four briefs, for the most part, makes similar if not

   identical arguments.    See Docs. #215, 226, 234 and 238.          See also Motion (Doc. #244)

   (“Defendants’ … motions contain significant repetition … [repeat] argument[s] verbatim …

   [and] raise the same arguments in slightly different terms”). Responding to each brief separately

   would require a response brief of equal page limit to the movant’s brief. But by consolidating

   their response to four virtually-identical briefs into one massive brief in opposition, Plaintiffs

   would be granted permission to return volley with three to four times the pages than each county

   has been allotted. Such a procedure would be decidedly unfair and unduly prejudicial to the

   county defendants, and unjustly grant the Plaintiffs a significant procedural advantage.

          The same argument applies to the seven (7) briefs filed on behalf of county officers in

   their individual capacities, one each by the Tulsa County Sheriff, Court Clerk and Cost

   Administrator, Rogers County Sheriff and Court Clerk, Oklahoma County Sheriff and the Fifty

   Sheriffs in their individual capacities (each 25 pages long, or thereabouts). Each movant is a

   county officer alleged to have committed virtually identical transgressions, and each movant

   makes similar if not identical arguments in their respective motions to dismiss. See Docs. #215,

   227-28, 235-37 and 239. Allowing Plaintiffs to file a 150-page brief in opposition to the seven


   2
    An action against a county sheriff in his or her official capacity is maintained against the county
   itself. See Lopez v. LeMaster, 172 F.3d 756, 762 (10th Cir. 1999) (suit against Jackson County
   Sheriff in his official capacity is the equivalent of a suit against Jackson County, Oklahoma);
   Darnold v. Koch, 2011 WL 4607278 (N.D. Okla. 2011) (“any claim against Defendant Glanz in
   his official capacity [as Sheriff] is tantamount to an action against Tulsa County itself”); and
   Kentucky v. Graham, 473 U.S. 159, 165-67, fn.14 (1985) (an official capacity “suit is, in all
   respects other than name, to be treated as a suit against the entity”).
                                                     2
Case 4:17-cv-00606-TCK-JFJ Document 245 Filed in USDC ND/OK on 10/30/18 Page 3 of 5




   individual briefs would allow a tsunami wave to sweep away seven canonical fountains (after the

   fountains were built to spec). Each movant has spent a considerable number of his or her 25

   pages devoted to the legal standards and applicable facts, a requirement Plaintiffs acknowledge

   they seek to avoid. See Motion (Doc. #244). Plaintiffs’ proposed procedure is an attempt to

   avoid the Court’s page limitation. It is egregiously unfair.

          The Federal Rules of Civil Procedure, and local rules in conformity, “should be

   construed, administered, and employed by the court and the parties to secure the just, speedy,

   and inexpensive determination of every action and proceeding.” Fed.R.Civ.P. 1 (emphasis

   added). Moreover, “[t]he trial judge has discretion in any civil or criminal case to waive,

   supplement, or modify any requirement of [the court’s] local rules when the administration of

   justice requires.”   LCvR1.2(c) (emphasis added).       As lady justice reminds us, justice is a

   balancing act: the procedural rules by which the parties advance their respective facts and

   arguments must be impartial.

          By Order of this Court dated March 16, 2018, the following page limitations were

   imposed on Defendants regarding their respective Briefs in Support of their Motions to Dismiss:

         Defendant Aberdeen may file one brief of not more than twenty-five (25) pages.

         Defendants Jim Shofner and Rob Shofner may file one consolidated brief of not more
          than twenty-five (25) pages.

         Defendants 51 Sheriffs may file two consolidated briefs (addressing individual capacity
          and official capacity liability) of not more than forty (40) pages each.

         Defendant Oklahoma Sheriffs' Association may file one brief of not more than twenty-
          five (25) pages.

         Defendant Vic Regalado may file one brief of not more than twenty-five (25) pages.

         Defendant Don Newberry may file one brief of not more than twenty-five (25) pages.

         Defendant Darlene Bailey may file one brief of not more than twenty-five (25) pages.


                                                    3
Case 4:17-cv-00606-TCK-JFJ Document 245 Filed in USDC ND/OK on 10/30/18 Page 4 of 5




            Defendant Board of County Commissioners of the County of Tulsa may file one brief of
             not more than twenty-five (25) pages.

            Defendants Judge Terrell S. Crosson, Judge Doug Drummond, Judge Dawn Moody, and
             Judge William J. Musseman, Jr. may file one consolidated brief of not more than thirty-
             Five (35) pages.

   Order (Doc. #165).

             Upon considerations of fairness, justice and impartiality, as well as judicial economy,

   Plaintiffs should be required to respond to each of the above briefs in like manner. It is clearly

   easier for the Court to match argument for argument by matching an opening brief with its

   corresponding response brief, and then factor in the reply, as opposed to searching through 150

   pages of a consolidated response that shifts between particular events in time and space and

   abstract generalizations without historical reference, as it suits Plaintiffs’ needs (see, e.g., Second

   Amended Complaint, Doc. #212), and trying to extrapolate what specific, and not general, issues

   remain for each of the eleven replies. Will each movant be granted a 60-page reply brief?3

   Plaintiffs’ request should be denied.

                                                          Respectfully submitted,

   Joel L. Wohlgemuth, OBA #9811                          /s/ Douglas A. Wilson
   Jo Lynn Jeter, OBA #20252                              Douglas A. Wilson, OBA #13128
   NORMAN WOHLGEMUTH CHANDLER                             Assistant District Attorney
      JETER BARNETT & RAY                                 Tulsa County District Attorney's Office
   2900 Mid-Continent Tower                               500 S. Denver Ave., Suite 832
   401 South Boston                                       Tulsa, OK 74103
   Tulsa, OK 74103                                        (918) 596-8795 phone
   (918) 583-7571                                         (918) 596-4804 fax
   (918) 584-7846 – facsimile                             douglas.wilson@tulsacounty.org
   jlw@nwcjlaw.com
   jlj@nwcjlaw.com

             ATTORNEYS FOR TULSA COUNTY SHERIFF VIC REGALADO,
             TULSA COUNTY COURT CLERK DON NEWBERRY, TULSA
             COUNTY COURT COST ADMINISTRATOR DARLENE BAILEY AND
             THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF TULSA

   3
       60 pages is to 150 pages the same as 10 pages is to 25 pages (40%).
                                                      4
Case 4:17-cv-00606-TCK-JFJ Document 245 Filed in USDC ND/OK on 10/30/18 Page 5 of 5




                                  CERTIFICATE OF SERVICE

   I hereby certify that on October 30, 2018, I electronically transmitted the foregoing document to
   the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
   Filing to the following ECF registrants:

   Robert Earl Applegate            Robert Dale James                 Daniel E Smolen
   Robert Lamar Betts               Jo Lynn Jeter                     Donald Eugene Smolen, II
   Robert Murray Blakemore          Alexander Karakatsanis            Todd Michael Wagner
   Kelsey Ann Chilcoat              April Danielle Kelso              Chris M Warzecha
   Isaac Robertson Ellis            Robert Stevens Lafferrandre       Seth T Wayne
   Aaron Etherington                Stefanie Erin Lawson              Jill Elizabeth Webb
   Melodie Freeman-Burney           Thomas Adrian LeBlanc             Joel L Wohlgemuth
   Robert D Friedman                Douglas N. Letter                 Randall J Wood
   Kimberly Majors Hall             Mary B McCord                     John R Woodard, III
   Rodney J Heggy                   Harry Anthony Parrish             Maurice Glenn Woods, II
   Jeffrey Calvin Hendrickson       Carri Ann Remillard
   Katherine Hubbard                Elizabeth Rossi

                                                       /s/ Douglas A. Wilson
                                                       Douglas A. Wilson




                                                  5
